                         IN THE UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF TENNESSEE AT GREENEVILLE
                          CIVIL MINUTES: MISCELLANEOUS HEARING

                                           Case 3:21-CV-317

                                              Date: 09/15/21

                                      Time: 9:00 A.M – 12:30 P.M.
                                      Time: 1:30 P.M – 4:35 P.M.

                     The Honorable J. RONNIE GREER, U. S. District Judge, Presiding

                   Courtroom Deputy: Kathy Hopson Court Reporter: Karen Bradley


Plaintiff(s) M.B., L.H., M.W., J.W., K.P., & S.K Attorneys: Jessica Salonus / Justin Gilbert

Defendant Governor Bill Lee Attorneys: Colleen Mallea / Reed Smith / Martha Campbell

Defendant Knox County Board of Education Attorneys: Amanda Morse / David Sanders


Miscellaneous Hearing held:

Rule requested

Opening statements made

Proof offered:

See witness/exhibit list filed on this date


TAKEN UNDER ADVISEMENT


ORDER TO ENTER




    Case 3:21-cv-00317-JRG-DCP Document 29 Filed 09/15/21 Page 1 of 1 PageID #: 540
